Citation Nr: 9935057	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  93-26 390	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of a 
broken nose.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from April 1960 to September 
1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from the June 1991 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a back 
disorder and residuals of a broken nose.  The veteran 
subsequently moved to Alabama, and this matter has been 
addressed by the Montgomery, Alabama, RO since that time.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of an 
existing back disability related to his period of military 
service.

2.  The veteran has not presented competent evidence of 
existing disability residual to a broken nose related to his 
period of military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
residuals of a broken nose is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service from April 1960 to September 
1963.  Service records do not reflect combat service.  The 
veteran submitted two newspaper articles which show that he 
was in Nairobi, Kenya, during service.  The veteran also 
submitted service records which show that he was on temporary 
duty in the Republic of the Congo in February 1961; in Kano, 
Nigeria, in February and November 1961; in Adana, Turkey, in 
August 1961; and in Germany in April 1963.  He also submitted 
travel vouchers showing that he went to several other 
countries.

In connection with the April 1960 service enlistment 
examination, the veteran reported that he had had no nose 
trouble, that he had never worn a brace or back support, and 
that he had not had arthritis, bone, joint, or other 
deformity.  The examination report shows that the veteran's 
nose and spine were clinically evaluated as normal at that 
time.  

A service medical record dated in December 1961 reflects that 
the veteran sought treatment complaining that he had pulled 
his back one week earlier.  He stated that he had been told 
by a flight surgeon not to lift anything.  Examination 
revealed bilateral lower lumbar spasm, without neurologic 
symptoms; the impression was lumbar sprain.  The veteran 
returned for treatment of back pain, without radiation, on 
two additional occasions in December 1961.  Service medical 
entries from July to October 1962 reflect treatment of the 
veteran for sinus headaches and/or sinusitis, without noting 
any history of a nasal fracture or other nasal trauma.  
A June 1963 entry reflects that the veteran was experiencing 
drainage and stuffiness; the entry notes prior sinusitis, 
without notation of any history of nasal trauma.  A May 1963 
service medical entry states "mild chronic low back."  
Remaining service medical entries are negative for findings, 
complaints or diagnoses pertinent to the back or nose.

On the report of service separation examination completed in 
July 1963, the veteran's nose and spine were clinically 
evaluated as normal.  On the accompanying report of medical 
history, the veteran reported that he did not have/had not 
had nose trouble, did not have/had not worn a brace or back 
support, and that did not have/had not had arthritis or bone, 
joint, or other deformity.  He reported no nose or back 
problems or treatment for such.

In December 1990, the RO received the veteran's claim for VA 
benefits based on nose and back disability.  At that time the 
veteran reported no post-service treatment for his claimed 
disabilities.  In a statement received in March 1991, the 
veteran reported that he incurred a nose injury in November 
1962 in an aircraft accident and that it had "never been 
right since then."  He reported having had two operations at 
the Houston, VA Medical Center.  He also complained of back 
problems resulting from the loading and unloading he was 
required to do as part of his service duties.  He reported no 
treatment by a private physician, but stated that he had 
received treatment in service and at VA facilities.  In a 
decision dated in June 1991, the RO denied his claims.  The 
veteran perfected a timely appeal to that determination.

In his notice of disagreement, received in May 1992, the 
veteran argued that it was difficult to see military doctors 
as a serviceman required to be on temporary duty most of the 
time in out-of-the-way locales and that such was the reason 
his service records did not reflect back treatment after 
1961.  He indicated that he either saw local doctors while on 
temporary duty periods, or that he would self-treat his back 
symptoms with rest.  He denied ever receiving any examination 
at discharge.  He then stated that he was treated by Dr. J.H. 
from 1964 to 1966.  In that statement the veteran continued 
to report that his nose problems initially occurred in a 
"controlled" crash in India, and that such were further 
aggravated in a vehicle accident in Nigeria.  He stated that 
he was unable to find any old receipts from back treatment in 
Birmingham, Alabama or at any of the Med-Stop type clinics he 
went to for treatment.  In his substantive appeal the veteran 
argued that his separation examination was in September 1963, 
not in July 1963, and that the medical technician checked off 
the answers to questions while asking the veteran.  The 
veteran stated that his back was not bothering him at the 
time of the examination.  He stated that at discharge he was 
having problems with his ears being stopped up and problems 
breathing, but that he was told it was just sinus from the 
climate change and the flight so the medical technician 
indicated on to ear, nose or throat problems.  

At the December 1992 personal hearing conducted by a RO 
hearing officer, the veteran testified that he injured his 
back in service in 1961 as a result of his unloading, moving, 
unpacking, tearing down, repacking, carrying to the plane, 
loading on the plane, mobile communications gear in remote 
locations while on temporary tours of duty.  Transcript at 1.  
He reported that he first injured his back when he was on 
temporary duty in Leopoldville, Congo, that he was treated by 
a Belgian doctor who was on contract to the Air Force, and 
that his other treatment was at various temporary duty 
locations through local physicians.  Id.  He stated that he 
had never been hospitalized for his back injuries, and that 
he was treated by Dr. J.H. from 1963 to 1966.  The veteran 
indicated that Dr. J.H. had since passed away.  Transcript at 
1-2.  He contended that he was not informed that VA medical 
facilities were available for service-connected conditions 
and that he sought treatment at a local "Med Stop Clinic" 
when he had problems with his back.  He reported continued 
back treatment to present.  He testified that he never had 
back problems prior to service or until he started doing all 
of the manual lifting, loading, packing, and setting up of 
equipment.  Transcript at 2-3.  The veteran further testified 
that he injured his nose when he was in India in 1962 during 
a controlled crash landing and that his nose was treated at 
the Jodphur, India Air Force Base by a local Indian military 
physician.  Transcript at 2.  He stated that he then re-
injured his nose in Kano, Nigeria, in a vehicle accident when 
his driver ran off of the road to miss some cattle and that 
this was treated at the local British hospital by a British 
physician who informed him that he had a severe deviated 
septum.  Id.  He asserted that he had been treated by an old 
family doctor who was now retired and that he had been 
treated by the VA for the past eight-to-nine years for his 
nose disorder.  Transcript at 3.  He stated that he had been 
treated in remote locations, primarily for the back 
condition, that he was never directly billed by those 
doctors.  The veteran has submitted photographs showing 
planes, airports, and boxes which he asserts was the mobile 
communications equipment that he had to load and unload and 
set up, and photographs of places he was sent in service.

In February 1993, the veteran submitted treatment records 
from the Copperfield Healthcare Center, dated from August 
1989 to August 1991.  A record dated in August 1989 includes 
note of a past medical history of back arthritis, without 
findings or comments relevant thereto.  In August 1991 the 
veteran was treated after he slipped and fell and he 
complained that he pulled his back with resulting low back 
and left leg pain.  It was noted that there was lumbosacral 
narrowing at L4-5 disc space with irregularities of bony 
outline, questionable compression fracture.  The record 
includes note that such had been noted previously, but that 
the changes were now more pronounced, that the veteran walked 
with a limp, that there was mild paraspinal spasm at L5, that 
deep tendon reflexes were normal, and that there were no 
paresthesia.  The assessment was lumbar sprain - severe, 
possible disc injury L4-5, and possible pathologic fracture 
L5.  Lumbar x-rays revealed degenerative changes at L4 and 
L5, with narrowing of the L4-L5 disc space.

In a February 1993 statement, the veteran identified J.H., 
M.D., as the physician he saw for back problems during the 
period 1964 to 1967.  Also, the veteran made comments on the 
supplemental statement of the case dated in December 1992, 
indicating that F.S.M., M.D., had treated him for his nose.  
In March 1993, the veteran provided a release for J.H., M.D.  
RO correspondence shows a request from Dr. J.H. for records 
of treatment from 1992 to date.  Dr. J.H.'s office manager 
responded that they had no record of having seen the veteran.  
After having been informed of that response, the veteran, in 
a letter dated in April 1993, indicated that he was "like 
Dr. [J.H.'s] office....the nurse there said they have a rolling 
10 yr. file purge..."

In October 1995, the Board remanded the veteran's claims to 
afford the veteran opportunity to specifically identify any 
post-service treatment he received for his nose and/or back.  
He identified treatment at the VA medical center in Houston, 
Texas, from 19884 to 1994 for his back and treatment at the 
Birmingham, Alabama medical center for his back subsequent to 
1994.  In December 1996, the Board again remanded these 
claims, in part, to ensure that private treatment records 
from Dr. J.H., as well as any pertinent VA treatment records 
were obtained.  The Board also pointed out that the RO should 
attempt to obtain records from F.S.M., M.D., a physician 
identified by the veteran as having treated him for his nose.  
The veteran did not provide release for F.S.M.'s records.

The RO requested all VA medical records from the Houston, 
Texas, VA Medical Center, for the period 1983 to 1994.  In 
June 1997, records from that facility were received and 
associated with the claims file.  A problem list dated in 
July 1989 includes note of chronic lower back pain, with 
onset in 1962, resolved, but with second injury in 1962/1963; 
and also notes that the veteran was status post rhinoplasty 
in 1987 and that such was resolved.  A January 1990 master 
treatment plan indicates that the veteran was referred to the 
orthopedic clinic for lower back pain secondary to old 
trauma.  Another problem shown on that record was status post 
rhinoplasty, resolved in 1956.  Records dated in April 1990 
and January 1991 indicate that the veteran had chronic lower 
back pain, for which he was prescribed pain medication.  In 
October 1990 the impression was stable chronic low back pain.  
Physical examination conducted in December 1990 revealed a 
normal mucosa and airways, without evidence of septal 
deviation.  The veteran's back was noted to have a normal 
curvature and mobility, without evidence of pain or 
tenderness.  Neurologic examination and examination of the 
extremities were normal at that time.

The RO requested VA medical records from the Birmingham, 
Alabama, VA Medical Center.  In July 1997, records dated May 
1994 to June 1997 were received from that facility and 
associated with the claims file.  Records generally do 
include note that the veteran complained of back pain and 
sinus problems with problems breathing at times.  In February 
1995, the veteran complained of nasal congestion sinusitis, 
and allergic rhinitis.  The examiner noted that the veteran 
was status post septoplasty and the impression was allergic 
rhinitis and reflux laryngitis.  An August 1995 record notes 
that the veteran had a history of degenerative joint disease 
of the lumbar spine.  There were no relevant complaints, 
findings, or diagnoses.  A problem list dated in September 
1995 includes chronic sinus and back pain.  September and 
October 1995 VA hospital reports show that the veteran was 
treated for unrelated disorders and there were no complaints, 
findings, or diagnoses relevant to the back or nose.  In the 
October 1995 discharge summary it was noted that the veteran 
had a surgical history of deviated septum repair in 1989.  
3/96 complained of nasal congestion, examination revealed 
that there was no sinus tenderness and that examination of 
the nose showed that both turbinates were clear.  The 
assessment was upper respiratory infection.  

At the September 1997 personal hearing conducted by an RO 
hearing officer, the veteran testified that he saw civilian 
and foreign military doctors for treatment of his back and 
nose disorders in service and that, as far as he knew, a 
record was never made of this treatment.  He stated that 
after service he was treated from 1964 to 1966/67 by Dr. J.H. 
who was now retired, and that he was treated with muscle 
relaxants and heat treatments for muscle spasm, disc 
soreness, etc.  He reported that Dr. J.H. never took X-rays 
and that after his treatment with Dr. J.H. ended, he was not 
treated for his back until 1984 at the Houston, Texas, VA 
Medical Center.  He stated that from 1967 to 1984 he just 
learned to live with his back problem by using over the 
counter medications and moving very carefully.  Transcript at 
1-3.  The veteran reported that when he was treated at the 
Houston, Texas, VA Medical Center in 1984 they diagnosed 
degenerative disc disease.  He stated that, to his knowledge, 
the Houston VA physicians never related his back problems to 
an old injury.  He reported that he had not received any 
treatment from any private physicians since he started 
receiving treatment at the Houston VA Medical Center, but 
that he had been treated at the Birmingham, Alabama VA 
Medical Center since May 1994.  Transcript at 4-5.  

With respect to his nose, at the time of the September 1997 
hearing, the veteran testified that he injured his nose in 
service during a controlled airplane crash in Cartoo, Sedan, 
in 1962.  He reported that he was treated by an Indian doctor 
at an Indian Air Force Base in Joppa, India, on the way to 
New Delhi.  He stated that his nose has bothered him since 
the in-service injury and that he was told that he had a 
deviated septum.  He reported that his nose was always 
stopped up, particularly on the left side, and indicated that 
the air passage was substantially blocked due to his broken 
nose.  The veteran stated that he underwent a nose operation 
at the Houston, Texas, VA Medical Center in or about 1986, 
and that although the nose problems improved quite a bit 
after the operation he still has "sinus continually."  
Transcript at 6-7.  

In September 1998, the Board again remanded the veteran's 
claims to ensure that all identified private and VA records 
were obtained.  Thereafter, the RO again contacted the 
Houston, Texas, VA medical center to request additional 
records.  The veteran did not provide a release for Dr. 
F.S.M.

In October 1998, the RO received additional records of 
outpatient treatment from the Birmingham, Alabama, VA medical 
center.  Such reflect treatment for elbow and shoulder pain, 
as well as dermatologic complaints, and not for the veteran's 
back or nose.

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1999); 38 C.F.R. § 3.303 (1999).  Where a veteran served 
for at least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as 
arthritis, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Initial Matters

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In October 1995, December 1996, September 1998, the Board 
remanded this case to the RO for additional development to 
ensure that the 38 U.S.C.A. § 5103 duty had been met.  
Pursuant to such development the current record includes 
records of VA outpatient treatment from the Birmingham, 
Alabama and Houston, Texas, medical centers.  The Board 
further notes that the RO attempted to obtain records from 
Dr. J.H.  Although the RO incorrectly requested records only 
subsequent to 1992, the Board notes the veteran's statement 
to the effect that he had spoken to Dr. J.H.'s office and 
that they had a rolling 10-year file purge policy.  Thus, it 
appears that no records from the 1960's, the period claimed 
by the veteran, are available from that physician.  The 
veteran has also stated that he did not have any receipts 
from local Med-Stop Clinics where he claims to have been 
treated.  The RO also provided VA Forms 21-4142, 
Authorization for Release of Information, for the veteran to 
complete for each doctor and medical facility from which he 
received medical treatment for back and nose disorders.  The 
June 1997 letter specifically asked the veteran to obtain the 
medical records from Dr. J.S.M.  The veteran has neither 
submitted such records, or provided the RO with a release for 
same.  The Court has held that if the veteran wants the VA to 
consider documents not in the possession of the Federal 
government, he must 1) furnish them to the VA, or 2) request 
the VA to obtain them, provide an appropriate release for 
such purpose, and demonstrate how the documents are relevant 
to the claim.  Counts v. Brown, 6 Vet. App. 473 (1994).

In sum, the veteran has been afforded multiple opportunities 
to submit or identify additional evidence pertinent to his 
claims such as medical evidence tending to link any post-
service back or nasal disorder to service.  To the extent 
possible, the RO has obtained identified records, and the 
veteran has not identified any available medical evidence 
that has not been submitted or obtained, which will support a 
well-grounded claim.  Thus, the VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  As the 
claims are not well grounded, there is no duty to assist the 
veteran further.  See Morton v. West, 12 Vet. App. 477 
(1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

The threshold question to be answered in the veteran's appeal 
with respect to claims of service connection is whether he 
has presented evidence of well-grounded claims.  Such 
question is discussed separately with respect to each of the 
veteran's claimed disabilities.

Back Disability

The veteran contends that he injured his back in service and 
that he has had continued back problems since separation.  
The veteran asserts that he received no discharge 
examination, rather that he was only asked questions about 
the state of his health at separation and that at that time 
his back was not bothering him.

Although the Board recognizes that the veteran was evaluated 
for back complaints during service, service medical records 
show only an impression of lumbar strain for which the 
veteran was treated on three occasions, and one later in-
service notation of back pain.  At the time of separation, 
the veteran's spine was clinically evaluated as normal and he 
did not report having or having had any back problems or 
treatment for such.  Here, the Board acknowledges argument 
put forth by the veteran to the effect that his spine was not 
examined at discharge.  There is, however, a report of 
discharge examination of record, and, notably, the veteran 
reported not having or having had back problems at the time 
of his discharge.  Nor is there any competent evidence of 
record, or identified by the veteran, of any back arthritis 
shown within the initial post-service year.  Accordingly, a 
well-grounded claim pursuant to 38 C.F.R. §§ 3.303(a), (c), 
3.307, 3.309, has not been shown.

Rather, the veteran first claimed benefits for a back 
disability in December 1990, decades after service discharge.  
Post-service records do include a 1989 note of a history of 
back arthritis, as well as a note of treatment in 1991 
following a fall.  In 1991, testing showing L4-to-L5 disc 
space narrowing, and a questionable compression fracture.  
Although the record states that such findings had been noted 
previously, the physician did not give any time frame.  Those 
medical records do not indicate that existing back disability 
began in or is otherwise related to the veteran's period of 
service.  The Board continues to note that VA outpatient 
records include note of lower back problems, to include an 
entry relating such to "old trauma."  A VA problem list 
dated in 1989 includes note of back injury in 1962, with re-
injury in 1962 or 1963; however, the basis for such notation 
is unclear and absent notation of any review of the veteran's 
service medical or other relevant records, appear based on a 
history as provided by the veteran.  The fact that the 
veteran's statements concerning his claimed back problems 
were transcribed by health care providers does not turn such 
statements into competent medical evidence.  "Evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ."  LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  
Furthermore, on the particular facts of this case the Board 
notes that the 1989 problem list does not identify a specific 
disability.  The VA notations show only an assessment of 
pain, without any diagnosis of a clinically identifiable back 
disability.  Pain is not a disability.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  So it is in this case.  Nor do VA physicians relate 
the veteran's complaints of back pain as ongoing since 
service to diagnosed arthritis, disc disease or other 
existing lumbar disability.  The veteran himself, at the time 
of his September 1997 hearing, indicated that VA physicians 
never related his back problem to an old injury.  

In sum, no currently identified back disability has been 
related by competent evidence to the one documented injury in 
service in 1962, which, based on service medical records, 
appears to have been treated and resolved without further 
sequelae.  The record does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or etiology 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, his claim must be denied as not well grounded.  
See Caluza, supra.

Nose Disability

The veteran contends that he injured his nose in November 
1962 in an airplane crash in India and in an in-service 
vehicle accident in Nigeria.  He reports that he was treated 
by an Indian Air Force physician and a civilian doctor at the 
local British hospital in Kano, Nigeria.  He asserts that he 
has had difficulty breathing since 1962 and that he had ear 
blockage at separation and was told that it was just sinus 
trouble from the climate change and his flight and that, 
therefore, service connection for residuals of a broken nose 
is warranted.  He reports that he has had two nose operations 
at the Houston, Texas VAMC, one for a deviated septum.  
Finally, the veteran asserts that he received no discharge 
examination, rather that he was only asked questions about 
the state of his health at separation.

The veteran's service records, although showing treatment for 
sinus complaints, are completely negative any note of trauma 
to the nose, or any residuals of nasal fracture.  The 
veteran's arguments, insofar as they indicate an intent to 
pursue benefits based on sinus problems, have been separately 
addressed and denied by the RO.  He did not appeal and the 
RO's denial became final.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (1999).  The post-service records, although 
showing notation of a prior rhinoplasty, do not contain 
competent evidence linking such with any nasal fracture 
incurred in service or other incident of service.  Nor does 
the existing post-service record reflect diagnosis of any 
disability deemed residual to nasal trauma incurred in 
service.  The record does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or etiology 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As there is no competent evidence relating any existing 
disability to in-service fracture or other nasal trauma, the 
veteran's claim is denied.


ORDER

Service connection for a back disorder is denied.

Service connection for residuals of a broken nose is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

